LEASE



TABLE OF CONTENTS



 

1. Definitions..........................1

2. Premises..........................2

3. Terms/Right of Occupancy....................2

4. Rent and Security Deposit..................3

5. Use.............................4

6. Operating Expenses.........................5

7. Utilities............................7

8. Repairs by Landlord.....................7

9. Repairs by Tenant......................8

10. Alterations and Removal of Equipment..............8

11. Legal Requirements.....................10

12. No Liens..........................10

13. Condemnation.........................11

14. Indemnity...........................12

15. Insurance: Damage to or Destruction of Improvements........12

16. Signage............................14

17. Mortgages and Mortgagees.....................14

18. Assignment and Subletting...................14

19. Sale by Landlord........................15

20. Surrender...........................15

21. Tenancy at Sufferance.....................15

22. Right of Entry.......................15

23. Landlord's Rights to Act for Tenant................15

24. Default ............................16

25. Rights Cumulative.........................18

26. Attorney's Fees........................18

27. Time of Essence.......................18

28. Notices.............................18

29. Entire Agreement.......................18

30. Severability.........................18

31. Landlord's Liability.......................19

32. No Merger...........................19

33. Counterparts..........................19

34. Governing Law.........................19

35. Headings...........................19

36. Heirs and Successors......................19

37. Estoppel Certificate.....................19

38. Hazardous Substances.......................20

39. Broker............................20

Exhibit A - Landlord's Work

Exhibit B - Legal Description

 

LEASE AGREEMENT

THIS LEASE AGREEMENT

is made and entered into the 16th day of July, 2004, by and between GERMANIA
PROPERTY INVESTORS XXX, L.P., a Georgia limited partnership (hereinafter called
"Landlord"), and SPECTRX, INC. a Delaware Corporation (hereinafter called
"Tenant");



W I T N E S S E T H

:



1. Definitions. For purposes of this Lease, the following terms shall have the
following meanings, unless the context requires otherwise:

(a) "Commencement Date" shall mean the date on which the term of this Lease
commences.

(b) "Expiration Date" shall mean the date on which the term of this Lease
expires, as the same may be sooner terminated or extended as provided in this
Lease.

(c) "Improvements" shall mean that portion of the building located on the Land
which contains 28,527 rentable square feet of space known as Suite 300, 4955
Avalon Ridge Parkway according to the current system of numbering in the City of
Norcross (the "Building"). The lease of the Improvements shall include the
non-exclusive right to use all Common Areas, roadways, parking areas, paved
areas located on, or attached or affixed to, the Land on the Commencement Date,
and any and all modifications thereof and alterations, additions, replacements
and substitutions thereto.  The term Improvements does not include the Land.
 The "Building" contains 60,824 rentable square feet.

(d) "Land" shall mean all that tract or parcel of land lying and being in Land
Lots 270 of the 6th District of Gwinnett County, Georgia, a/k/a Lot 4, Block A,
Unit One, Avalon Ridge and being more particularly described on Exhibit "B"
attached hereto and incorporated herein by reference together with all easements
and rights appurtenant thereto, and Landlord's right, title and interest in and
to all streets, public or private alleys and public or private ways adjoining or
crossing said land.

(e) "Laws" shall mean all federal, state, county, municipal and other
governmental constitutions, statutes, ordinances, codes, regulations,
resolutions, rules, requirements and directives and all decisions, judgments,
writs, injunctions, orders, decrees or demands of courts, administrative bodies
and other authorities construing any of the foregoing. "Law" shall be the
singular reference to Laws.

(f) "Lease" shall mean this Lease Agreement, together with any and all exhibits
and attachments which may be part of this Lease Agreement.

(g) "Mortgage" shall mean any mortgage, deed to secure debt, deed of trust,
trust deed or other conveyance or, or lien or encumbrance against, the Premises
as security for any debt, whether now existing or hereafter arising or created.
"Mortgages" shall mean more than one "Mortgage".

(h) "Mortgagee" shall mean the holder of any Mortgage, together with the
holder's heirs, legal representatives, successors, transferees and assigns.
"Mortgagees" shall mean more than one "Mortgagee".

(i) "Premises" shall mean the Land and the Building.

(j) "Rent" shall mean the rental specified and provided for in this Lease. Rent
shall be payable at the address of Landlord specified in Paragraph 28 of this
Lease, or at such other location as Landlord may hereafter designate in writing
to Tenant.

(k) "Taxes and Assessments" shall mean any and all of the following levied,
assessed or imposed upon, against or with respect to this Lease, the Premises,
any part of the Premises or the use and occupancy of the Premises at any time
during the term of this Lease: real property ad valorem taxes, assessments,
charges made by any public or quasi-public authority for improvements or
betterments related directly or indirectly to the Premises, sanitary taxes or
charges, sewer or water taxes or charges and any other governmental or
quasi-governmental impositions, charges encumbrances, levies, assessments or
taxes of any nature whatsoever, whether general or special, whether ordinary or
extraordinary, whether foreseen or unforeseen and whether payable in
installments or not. "Taxes and Assessments" shall include any tax levied or
imposed upon or assessed against the Rent reserved hereunder or income arising
here from to the extent the same are in lieu of or a substitute for any of the
Taxes and Assessments hereinabove described. Taxes and Assessments specifically
exclude any taxes for income, transfer, inheritance and capital stock transfers.

(l) "Tenant's Proportionate Share" for purposes of this Lease shall be 46.9%.

2. Premises. In consideration of the agreements, terms, covenants, conditions,
requirements, provisions and restrictions to be kept, observed, performed,
satisfied and complied with by Tenant, and for the Rent herein provided, and
upon the terms and conditions herein stated, Landlord hereby lets, leases and
demises unto Tenant, and Tenant hereby leases, takes and accepts from Landlord,
the Improvements, in their present as-is condition, without any representation
or warranty by Landlord except as provided in Exhibit A, as suited for the use
intended by Tenant.

3. Term/Right of Occupancy. The term of this Lease (the "Term") shall commence
on the 1st day of August, 2004 (the "Commencement Date"), and shall expire at
midnight on the 31st day of December, 2009 (the "Expiration Date"), unless
sooner terminated or extended as hereinafter provided. Tenant may occupy the
Improvements beginning July 19, 2004 on a rent free basis. Upon execution of
this Lease, Tenant may commence tenant improvement activities such as, but not
limited to, installation of furniture, fixtures and equipment, carpet and VCT
cleaning, old carpet removal, new carpet installation and painting.

3.A. Renewal Options. Provided Tenant is occupying the Improvements and there is
no Event of Default with respect to this Lease, Tenant shall have the right and
option to extend the term of this Lease as follows:

Option One: Term of five (5) years beginning January 1, 2010 with written notice
on or before April 1, 2009.

Option Two: Term of five (5) years at the end of Option One with written notice
on or before nine (9) months prior to the end of the Option One Term.

Such Lease extensions shall be upon the identical terms and conditions as set
forth in this Lease except that the rental to be paid by Tenant hereunder shall
be at market the rate for. comparable spaces in the Peachtree Corners submarket
and not less than the rate for the current lease period.

4. Rent and Security Deposit.

(a) Tenant shall pay to Landlord as rent during the Term the sums reflected in
the schedule below (the "Base Rent"), which shall be due and payable in advance
on the Commencement Date and on the first (1st) day of each month thereafter
during the Term:

Year 1: Months 1 thru 3 $-0- per month
Months 4 thru 7 $8,320.38 per month
Months 8 thru 12 $16,640.75 per month

Year 2: $17,139.97per month

Year 3: $17,654.17 per month

Year 4: $18,183.80 per month

Year 5: $18,729.31 per month

Year 6: $19,291.19 per month

(b) As security for the payment of Base Rent and the performance of Tenant's
other obligations, duties and liabilities under this Lease, Tenant has delivered
to Landlord the sum of Ninety-nine Thousand, Eight Hundred Forty-Four and 50/100
Dollars ($99,844.50), (hereinafter called the "Security Deposit"). Landlord
shall be entitled to use the Security Deposit, or in the discretion of Landlord
from time to time portions of the Security Deposit, to the extent required for
the payment of any Base Rent or additional rental not paid within any applicable
periods of notice and cure after the due date thereof or for the payment of any
other sum which Landlord may expend or be required to expend by reason of the
occurrence of any Event of Default under this Lease including, but not limited
to, any damages or deficiency in the Base Rent obtained by Landlord upon a
reletting of the Premises, whether such damages or deficiency occurred before or
after the exercise by Landlord of any right or remedy as a result of such Event
of Default. In the event Tenant shall fully and faithfully comply with and
perform all of Tenant's obligations, duties and liabilities under this Lease
Landlord shall upon the expiration of this Lease return the Security Deposit to
Tenant. In the event of any sale, conveyance, transfer or assignment or other
disposition of Landlord's interest in and to the Premises, Landlord shall be
entitled to transfer the Security Deposit to the party to whom the Premises are
sold, conveyed, transferred, assigned or otherwise disposed of any Tenant shall
look only and solely to such party for any return of the Security Deposit.

(c) Any Base Rent or other amounts payable to the Landlord under this Lease, if
not paid by the fifth (5th) day of the month for which such Base Rent is due, or
by the date specified in any invoices from Landlord for any other amounts
payable hereunder, shall incur a late charge of Fifty and No/100 Dollars
($50.00) for Landlord's administrative expense and processing such delinquent
payment and in addition thereto shall bear interest at the rate of ten percent
(10%) per annum from and after the due date for such payment.

(d) In the event Tenant shall fully and faithfully comply with and perform all
of Tenant's obligations, duties and liabilities under this Lease, Landlord shall
return one sixth 1/6th) of the Security Deposit to Tenant at the end of each
twelve (12) months of the Lease Term. The final one sixth of the Security
Deposit will be held until the end of the Lease Term.

5. Use. Tenant may use the Improvements during the term of this Lease for the
purpose of office, research and development, clinical testing and warehouse and
for no other purpose without the prior written consent of Landlord and only
after obtaining such consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant shall not use or occupy the Improvements, or
permit the Improvements to be used or occupied, for any unlawful purpose, in
violation of any Law, or in any manner which would violate any certificate of
occupancy with respect to the Improvements, that would cause or would be likely
to cause damage to the Improvements, or that would constitute a public or
private nuisance. Tenant shall use the Improvements for the purpose herein
demised.

Tenant shall have full and unimpaired access to the Premises at all times, and
if access to a public road is via private roads or streets, Tenant shall have
the right to use such roads and streets for ingress and egress to the Premises.
Tenant shall have the right to use the Common Areas in and about the Premises in
common with Landlord's other tenants.

Tenant shall be entitled to park in common with other Tenants. There will be no
assigned parking unless Landlord determines in its reasonable discretion that
allocation of parking spaces among tenants is appropriate, in which event Tenant
shall be entitled to a minimum of 92 parking spaces, including those parking
spaces closest to the Improvements.

6. Operating Expenses.

(a) Definitional Terms Relating to Additional Rent. For purposes of this Section
and other relevant provisions of the Lease:

(i) Operating Expenses. The term "Operating Expenses" shall mean all costs and
expenses paid or incurred with respect to the ownership, repair, replacement,
restoration, maintenance and operation of the Premises, including, without
limitation, the following: (i) all costs, wages and benefits of employees or
other agents of Landlord engaged in the operation, maintenance or rendition of
other services to or for the Premises including landscaping; (ii) to the extent
not separately metered, billed, or furnished, all charges for utilities and
services furnished to the Premises (including, without limitation, the Common
Areas [as herein defined]), together with any taxes on such utilities; (iii) all
premiums for casualty, workers' compensation, liability, boiler, flood and all
other types of insurance provided by Landlord and relating to the Premises; (iv)
the cost of all supplies, tools, materials and equipment utilized in the
ownership and operation of the Premises, and sales and other taxes thereon; (v)
amounts charged by any or all of contractors, materialmen and suppliers for
services, materials and supplies furnished in connection with any or all of the
operation, repair and maintenance of any part of the Premises, including,
without limitation, the structural elements of the Premises and the Common
Areas; (vi) management fees to Agent or other persons or management entities
actually involved in the management and operation of the Premises (which persons
or management entities may be affiliates of Landlord); (vii) any capital
improvements made by, or on behalf of, Landlord to the Premises that are either
or both (a) designed to reduce Operating Expenses and (b) required to keep the
Premises in compliance with all governmental laws, rules and regulations
(enacted from and after the date of this Lease) applicable thereto, from time to
time; (viii) all professional fees incurred in connection with the operation,
management and maintenance of the Premises; (ix) Taxes and Assessments, as
herein defined in Paragraph 1(k) hereof; and any changes charges and dues
payable to Avalon Ridge Property Owner's Association.

(ii) Operating Year. The term "Operating Year" shall mean the calendar year
commencing January 1st of each year (including the calendar year within which
the Commencement Date occurs) during the Term.

(b) Payment of Operating Expenses. Tenant shall pay, as Additional Rent and in
accordance with the requirements of Section (c) below, its Proportionate Share
of the Operating Expenses as set forth in Section (c) below. The Additional Rent
commences to accrue upon the Commencement Date. The Tenant's Proportionate Share
of Operating Expenses payable hereunder for the Operating Years in which the
Term begins and ends shall be prorated to correspond to that portion of said
Operating Years occurring within the Term. Tenant's Proportionate Share of
Operating Expenses and any other sums due and payable under this Lease shall be
adjusted upon receipt of the actual bills therefor and the obligations of this
Section 6 shall survive the termination or expiration of the Lease.

(c) Payment of Additional Rent. Landlord shall have the right to reasonably
estimate the Operating Expenses for each Operating Year. Upon Landlord's notice
to Tenant of such estimated amount, Tenant shall pay, on the first day of each
month during that Operating Year, an amount (the "Estimated Additional Rent")
equal to the estimate of the Tenant's Proportionate Share of Operating Expenses
divided by 12 (or the fractional portion of the Operating Year remaining at the
time Landlord delivers its notice of estimated Operating Expenses due from
Tenant for that Operating Year). If the aggregate amount of Estimated Additional
Rent actually paid by Tenant during any Operating Year is less than Tenant's
actual ultimate liability for Operating Expenses for that particular Operating
Year, Tenant shall pay the deficiency within 30 days of Landlord's written
demand therefor. No interest shall be payable to the Landlord on account of such
payments of Estimated Additional Rent. If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during a given Operating Year exceeds
Tenant's actual liability for such Operating Year, the excess shall be credited
against the Base Rent and Estimated Additional Rent next due from Tenant during
the immediately subsequent Operating Year, except that in the event that such
excess is paid by Tenant during the final Lease Year, then upon the expiration
of the Term, Landlord or Agent shall pay Tenant the then-applicable excess
promptly after determination thereof. No interest shall be payable to Tenant on
account of such payments of Estimated Additional Rent and such payments may be
commingled. Tenant (or its accountants) shall have the right to inspect and
audit, at reasonable times and in a reasonable manner, during such one (1) year
period, such of Landlord's books and accounts and records as pertain to and
contain information concerning the Operating Expenses for the calendar year in
question. The books and records shall be kept for at least two (2) calendar
years after the expiration of the applicable calendar year in accordance with
generally accepted accounting principles, consistently applied. If Tenant's
audit for any calendar year should reveal the aggregate amount of Estimated
Additional Rent actually paid by Tenant during a given Operating Year exceeded
Tenant's actual liability for such Operating Year, the excess (and, if such
overpayment is more than five percent (5%), together with the cost of such audit
not to exceed $3,000 per calendar year) shall be credited against the Estimated
Additional Rent next due from Tenant during the immediately subsequent Operating
Year, except that in the event that such excess is paid by Tenant during the
final Lease Year, then upon the expiration of the Term, Landlord or Agent shall
pay Tenant the then-applicable excess promptly after determination thereof.

(d) Landlord warrants that Tenant's Proportionate Share of the controllable
Operating Expensesmanagement fees and landscaping charges will not escalate more
than ten percent (10%) per year during the original Term.

7. Utilities. Commencing July 19, 2004, Tenant shall make all arrangements for,
and pay or cause to be paid when due all charges for, all utilities and services
furnished to the Improvements or used by Tenant including, but not limited to,
electricity, gas, fuel, heat, water, sewer, telephone, power sanitary services
and trash collection. Tenant shall also make all arrangements for, and pay or
cause to be paid when due all charges for, connection of any such utility or
service to the Improvements. Landlord shall provide Tenant access to all
utilities at the Building.

8. Repairs by Landlord. Landlord will make repairs to the foundation, floor
slabs, exterior walls (excluding plate glass and doors unless the damage is
caused by Landlord, its employees or agents), Common Areas, landscaping and
paved areas and the roof of the Building. Additionally, Landlord will repair all
mechanical, electrical and plumbing systems and HVAC systems not exclusively
serving the Improvements and all underground utilities and sewer pipes outside
the exterior walls of the Building. Landlord shall have no obligation to inspect
the Building, and except as provided in this Paragraph shall have no duty or
obligation whatsoever for the maintenance, replacement or repair of the
Improvements. If any damage is caused to the interior of the Building as a
result of the failure of Landlord to perform any repairs set forth herein, then
such repairs shall be the obligation of Landlord.

Landlord hereby represents and warrants as follows:

(a) Premises are zoned M-1. Landlord does not warrant that M-1 zoning will
permit uses contemplated in Paragraph 5 of the Lease.

(b) As of the Commencement Date, the Premises and the exterior entrances to the
Building to the Premises shall be in material compliance with all applicable
Laws, including without limitation, the Americans With Disabilities Act.
Landlord shall defend, indemnify and save Tenant harmless from any claims,
fines, penalties, liabilities, losses, damages, costs and expenses (including
reasonable attorneys' fees, expert witness fees and other costs of defense)
arising from the failure of Landlord to comply with its obligations under this
paragraph.

(c) As of the date of this Lease and the Commencement Date, all building systems
serving the Premises, including without limitation, mechanical, electrical,
plumbing, fire safety, HVAC systems and roof and structural components of the
Building, shall be in good working order and no uncompleted deferred maintenance
shall exist with respect to such systems.

(d) To Landlord's actual knowledge without independent investigation, no leak,
spill, release, discharge, emission or disposal of Hazardous Substances has
occurred on the Premises prior to the Commencement Date, the soil, ground water
and soil vapor on or under the Premises are free of Hazardous Substances. To
Landlord's actual knowledge without independent investigation, the Premises does
not contain any asbestos, PCBs, radon or underground storage tanks. Landlord
shall defend, indemnify and save Tenant harmless from any claims, fines,
penalties, liabilities, losses, damages, costs and expenses (including
reasonable attorneys' fees, expert witness fees and other costs of defense)
which arise from Landlord's breach of its representations, agreements and
warranties and from any leak, spill, release, discharge, disposal or emission of
Hazardous Substances that has or will occur on the Premises prior to the
Commencement Date during Landlord's period of ownership that does not result
from Tenant's breach of its obligations under the provisions of this Lease.
Tenant's lawful use on the Premises of cleaning supplies, copying fluids, other
office and maintenance supplies, and other substances normally and customarily
used by tenants of space similar to the Premises should not be deemed to violate
any of the provisions of this Lease.

9. Repairs by Tenant. Except as provided in Paragraph 8 hereof, Tenant shall
perform all maintenance and repair of the Improvements. Tenant shall, at
Tenant's sole cost and expense, put, keep, maintain and repair the Improvements
so that at all times the Improvements shall be in good order and repair, and in
a good, safe and substantial condition, at least as good as the condition the
Improvements were in on the Commencement Date, and Tenant shall not cause or
permit any waste or deterioration to the Improvements. In furtherance of
Tenant's obligations to repair and maintain the Improvements, Tenant will enter
into a maintenance contract for the heating, ventilating and air conditioning
system for the Improvements at Tenant's sole cost and expense. On the Expiration
Date, or upon the earlier termination of the term of this Lease, Tenant shall
leave the Improvements in a condition at least as good as the condition the
Improvements were in on the Commencement Date, excepting only ordinary wear and
tear.

10. Alterations and Removal of Equipment.

(a) Tenant, with the prior written consent of Landlord, and only with such
consent, and subject to the conditions hereinafter set forth, may, at its sole
cost and expense, alter, modify, repair or add to any existing Improvements, all
or any of the foregoing being hereinafter collectively called "Alterations";
provided that:

(i) The Improvements in place after any Alterations by Tenant shall be at least
equal in value to the Improvements in place prior to such Alterations;

(ii) No Alterations shall be commenced until Tenant shall have obtained all
certificates, licenses, permits, authorizations, consents and approvals
necessary for such Alterations, from all governmental authorities having
jurisdiction with respect to the Premises or such Alterations, and Landlord, at
Tenant's sole cost and expense, shall fully cooperate with Tenant in obtaining
any such certificate, license, permit, authorization, consent or approval;

(iii) Tenant shall cause all Alterations to be made and completed with
appropriate and reasonable materials in a good, substantial and workmanlike
manner, and in compliance with all laws, and shall cause all Alterations to be
diligently prosecuted to completion;

(iv) Tenant shall promptly pay all costs and expenses incurred for any
Alterations, and Tenant shall at all times maintain the Premises free and clear
of all liens for services or labor performed or rendered, or for materials
delivered, supplied or furnished to or in connection with any Alterations; and

(v) Tenant shall obtain and maintain in full force and effect comprehensive,
general public liability insurance covering all work in connection with all
Alterations in accordance with the provisions of Paragraph 15 of this Lease.

With respect to any alteration, addition or improvement which does not affect
the structure of the Building, does not affect any of the building's systems
(e.g., mechanical, electrical or plumbing), and is in full compliance with all
laws, orders, ordinances, requirements, rules and regulations of all
governmental authorities, Landlord's consent shall not be unreasonably withheld,
conditioned or delayed.

Except with respect to Tenant's Property, title to all Alterations shall remain
vested in Tenant, provided, however, that upon the expiration of the term of
this Lease or any earlier termination thereof title to all Alterations shall
automatically become vested in Landlord.

(b) Provided that there shall not then exist any Event of Default under this
Lease, Tenant shall have the right during the term of this Lease to remove from
the Premises Tenant's trade fixtures, furniture, shelves, cabinets, countertops,
desk units, equipment and machinery, including without limitation lifts and all
mechanical apparatus (hereinafter called the "Tenant's Property") without any
contribution or reimbursement there for by Landlord, provided that the Tenant's
Property may be removed without material injury to the Premises and provided
further that any damage to the Premises or any part thereof occasioned by such
removal shall be promptly repaired by Tenant at Tenant's sole cost and expense.
As used herein, the term "Tenant's Property" shall not include or be deemed to
include any item now or hereafter installed in or affixed to the Improvements
that is an integral part of the Improvements such as heating, ventilating and
air conditioning systems and equipment, electrical and plumbing fixtures and
systems and other similar equipment and fixtures, if any.

(c) Landlord shall provide Tenant with an allowance in the amount of One hundred
forty-two thousand, six-hundred thirty-five and no/100 Dollars ($142,635.00)
(the "Allowance") for the purpose of space planning, signage, moving,
partitioning and other improvements to the Premises. Eighty-five thousand, five
hundred eighty-one and no/100 Dollars ($85,581.00) of the Allowance must be
applied to the Improvements. Landlord must approve all improvements in advance
of construction, and Landlord will pay Tenant the Allowance upon completion of
the improvements and upon submission to Landlord of all invoices relating to
space planning, partitioning and tenant improvements. The difference in the
amounts (Fifty-seven thousand Fifty-four and no/100 Dollars ($57,054.00)) shall
be payable to Tenant within thirty (30) days of the Commencement Date. and
occupancy.

11. Legal Requirements.

(a) Tenant shall, at Tenant's sole cost and expense, promptly comply with all
legal requirements affecting the Premises. The phrase "legal requirements
affecting the Premises", as used in this paragraph, shall mean and shall include
all applicable Laws and other requirements which relate in any manner to the
physical condition of the Improvements or any part of the Improvements, or to
the use or occupancy of the Improvements or any part of the Improvements.

(b) Tenant may, at its sole cost and expense, in its own name and on its own
behalf or in the name of and on behalf of Landlord, in good faith, contest any
legal requirement affecting the Premises and, in the event of any such contest,
may permit such legal requirement so contested to remain unsatisfied during the
period of such contest and any appeal therefrom, provided however, that, if
Landlord shall notify Tenant that, in Landlord's reasonable opinion, the
Premises or any part thereof will be subject to loss or forfeiture by virtue of
or by reason of such non-compliance, such legal requirements shall be complied
with forthwith or Tenant shall deposit with Landlord a sum of money reasonably
required by Landlord as security to protect the Premises from any loss or
forfeiture. Landlord, at the sole cost and expense of Tenant, shall cooperate
fully with Tenant in any such contest.

12. No Liens. Notice is hereby given that Landlord shall not be liable for any
labor or services performed or rendered, or materials supplied or furnished to
the Premises at the instance of Tenant, and no mechanics' or other liens with
respect thereto shall attach to or affect the reversion or other estate or
interest of Landlord in and to the Premises. Tenant shall not create or permit
to be created any lien, encumbrance or charge against the Premises or any part
of the Premises. If any lien, encumbrance or charge is filed against all or any
part of the Premises, Tenant shall cause the same to be discharged by payment,
satisfaction or posting of bond within thirty (30) days after notice thereof. If
Tenant fails to cause any such lien, encumbrance or charge to be discharged
within the permitted time, Landlord may cause it to be discharged and may make
any payment which Landlord, in Landlord's sole judgment, considers necessary,
desirable or proper in order to do so. If Landlord makes any such payment, all
amounts paid by Landlord shall bear interest at the rate of ten percent (10%)
per annum from the date of payment by Landlord and shall be payable by Tenant to
Landlord upon demand. The liens, encumbrances and charges covered by this
paragraph shall include, without limitation, liens for federal taxes, state
taxes and assessments, county taxes and assessments, local taxes and
assessments, security interests and liens filed by mechanics, laborers,
materialmen, architects, surveyors, attorneys or engineers for work, labor,
services or materials performed, rendered, supplied or furnished (or alleged to
have been performed, rendered, supplied or furnished) with respect to the
Premises, excluding, however, the lien for state, county and local real property
ad valorem taxes assessed specifically against the Premises and liens arising by
reason of the Taxes and Assessments.

13. Condemnation.

(a) For the purposes of this paragraph 13: (i) "taking" shall mean any
condemnation or exercise of the power of eminent domain by any public authority
vested with such power, or any taking in any other manner for public use,
including a private purchase, in lieu of condemnation, by a public authority
vested with the power of eminent domain; (ii) the "date" of any taking shall
mean the earlier of the date upon which title to the Premises or portion thereof
taken is vested in the condemning authority, or the date upon which possession
of the Premises or portion thereof is taken by the condemning authority; and
(iii) "substantially all of the Premises" shall mean so much of the Premises as,
when taken, leaves the untaken portion unsuitable for the continued feasible and
economic operation of the Improvements by Tenant for substantially the same
purposes as immediately prior to such taking.

(b) In the event of a taking of all or substantially all of the Premises, then
the term of this Lease shall automatically cease and terminate on the date of
such taking, and all Base Rent and other sums payable by Tenant hereunder shall
be apportioned and paid through and including the date of such taking. Such
termination, however, shall be without prejudice to the rights of either
Landlord or Tenant to recover compensation and damages from the condemning
authority in connection with such taking, and neither Landlord nor Tenant shall
have any rights in any compensation or damages payable to the other.

(c) In the event of a taking of a portion of the Premises less than
substantially all of the Premises, then this Lease and all the duties and
obligations of Tenant under this Lease shall remain unmodified, unaffected and
in full force and effect; provided, however, that the Base Rent payable
immediately prior to the taking shall be reduced as the rental value of the
Improvements after the taking bears to the rental value of the Improvements
immediately prior to the taking. In the event of such a taking, Landlord shall
undertake to restore the Improvements and Premises to a condition suitable for
Tenant's use, as near to the condition thereof immediately prior to such taking
as is reasonably feasible under all circumstances; provided, however, that (i)
if the part of the Building so taken or purchased in lieu of taking shall
contain more than twenty-five percent (25%) of the rentable area of the
Improvements immediately prior to such taking or purchase in lieu of taking, or
(ii) if by reason of such taking or purchase in lieu of taking Tenant no longer
has a reasonable means of parking adjacent to or of access to the Improvements,
then Tenant may, at Tenant's option, terminate this Lease by delivering to
Landlord written notice of Tenant's election so to terminate at least five (5)
days in advance, and this Lease shall terminate as if the date of such election
were the date originally fixed in this Lease for the expiration of the Term.

(d) Tenant may separately claim and receive from the condemning authority (but
not from Landlord), if legally payable, compensation for Tenant's leasehold
interest, for removal and relocation costs and for Tenant's loss of business
and/or business interruption.

14. Indemnity. During the term of this Lease, and except to the extent arising
from Landlord's or its employee's and agent's gross negligence or willful
misconduct, Tenant shall pay, and shall protect, indemnify and hold harmless
Landlord and Landlord's beneficiaries, employees and agents from, against and in
respect of, all liabilities, damages, losses, costs, expenses (including all
reasonable attorneys' fees and expenses of Landlord), causes of action, suits,
claims, demands and judgments of any nature whatsoever arising out of, by reason
of or in connection with: (i) injury to or the death of persons or damage to
property in any manner arising out of, by reason of or in connection with the
use or occupancy of the Improvements by Tenant; (ii) the violation or breach of,
or the failure of Tenant to fully and completely keep, observe, satisfy, perform
and comply with, any agreement, term, covenant, condition, requirement,
provision or restriction of this Lease; or (iii) the violation by Tenant of any
Law affecting the Premises or the use or occupancy thereof. During the term of
this Lease, Landlord shall pay, and shall protect, indemnify and hold Tenant and
Tenant's beneficiaries, employees and agents from, against and in respect of,
all liabilities, damages, losses, costs and expenses (including all reasonable
attorney fees and expenses of Tenant), causes of action, suits, claims, demands
and judgments of any nature whatsoever arising out of, by reason of or in
connection with Landlord's and its employee's and agent's gross negligence or
willful misconduct.

15. Insurance: Damage to or Destruction of Improvements.

(a) Tenant shall procure, and shall maintain in full force and effect at all
times during the term of this Lease, such insurance against such risks as is
customarily carried with respect to properties similar to the Improvements,
paying as the same become due all premiums therefor, including, without
limitation:

(i) insurance in an amount not less than full replacement cost of the Tenant's
Property as reasonably determined by Landlord, against direct and indirect loss
or damage.

(ii) comprehensive general public liability insurance insuring against liability
of Tenant and Tenant's officers, employees, agents, sub-lessees, assignees
designees, delegees, licensees and invitees arising out of, by reason of or in
connection with the use, occupancy or possession of, or any conduct or activity
on, the Premises, with liability limits of $1,000,0000.00 for injury or death to
any one person and $3,000,000.00 for injury or death to any number of persons in
any one occurrence, and with property damage limits of $500,000.00 for any one
occurrence; Each policy shall also specifically insure performance of Tenant's
duty and obligation to indemnify Landlord pursuant to paragraph 14 of this
Lease;

(iii) worker's compensation insurance as required by any applicable Law.

(b) Tenant shall pay all premiums for the insurance coverage which Tenant is
required to procure and maintain under this Lease. Each insurance policy: (i)
shall be issued by an insurer authorized under the applicable Laws to issue the
coverage provided by the policy, (ii) shall be issued by an insurer with a
financial rating of not less than Class VII as rated in the most current
available A.M. Best Company's Insurance Reports, (iii) shall be issued on such
form of policy, authorized in Georgia, in "Special Cause of Loss" with respect
to the general public liability insurance and in "ISO Form CG 00 01 10 01 or
equivalent" with respect to the property insurance; (iv) shall name Landlord,
Tenant and any Mortgagee as insured parties, as their respective interests may
appear (except with respect to worker's compensation insurance); (v) shall
provide that the policy cannot be cancelled except after the insurer gives
Landlord and any Mortgagee thirty (30) days written notice of cancellation, (vi)
shall provide that the policy cannot lapse if it is not renewed for any reason
except after the insurer gives any Mortgagee ten (10) days written notice of the
non-renewal; (vii) shall not be subject to invalidation as to any Mortgagee by
reason of any act or omission of Tenant or any of Tenant's officers, employees
or agents; (viii) shall provide that any losses payable thereunder shall be
adjusted with Tenant; and (ix) shall contain a provision whereby the insurer
permits Tenant to waive all rights of recovery against Landlord and any
Mortgagee, and whereby the insurer itself waives any claims by way of
subrogation against Landlord and any Mortgagee (except with respect to worker's
compensation insurance). Tenant shall not procure or maintain in force any
insurance policy which might have the effect of reducing or diminishing the
amounts payable under any of the policies required by this Lease. Immediately
upon the issuance of each policy required under this Lease, Tenant shall deliver
certificates evidencing such policy to Landlord and any Mortgagee, together with
evidence satisfactory to Landlord and such Mortgagee that the premiums therefor
have been paid for a period of at least six (6) months from the date of
delivery. Not less than fifteen (15) days prior to the expiration date of each
policy required, Tenant shall pay the premium for renewal for a period of not
less than six (6) months and deliver to Landlord a certificates evidencing such
renewal policy or endorsement evidencing the renewal, together with evidence
satisfactory to Landlord that the renewal premium has been paid for a period of
not less than six (6) months.

(c) Except to the extent arising from Landlord's or its employee's and agent's
gross negligence or willful misconduct, in the event of any damage to or
destruction of the Improvements, or any part or portion thereof, Tenant shall,
at its sole cost and expense, promptly commence and diligently prosecute to
completion pursuant to plans and specifications approved in advance by Landlord
such repair, restoration or replacement of the Improvements, or such part or
portion thereof, which is necessary to restore the Improvements, or such part or
portion thereof, to a condition substantially the same as existed prior to such
damage or destruction. All such repair, restoration and replacement shall be
made in compliance with the requirements of subparagraphs (i) through (v) of
paragraph 10 of this Lease respecting Alterations. Upon completion of such
repair restoration or replacement, Landlord shall reimburse Tenant an amount
equal to the total costs and expenses incurred by Tenant in connection
therewith.

16. Signage. Tenant shall be permitted to install signs on the signage pillar or
exterior walls of the Building with the prior written consent of Landlord, such
consent shall not be unreasonably withheld, conditioned or delayed.

17. Mortgages and Mortgagees. Landlord hereby represents and warrants to Tenant
that no mortgage or deed to secure debt currently exists with respect to the
Building or the Land. Subject to execution by Landlord, Tenant and the holder of
the interest in question of an SNDA in the form described below, Tenant agrees
that the rights of Tenant under this Lease will be subject and subordinate to
each mortgage or deed to secure debt which may hereafter encumber the Premises
or any portion thereof, as well as to all renewals, modifications,
consolidations, replacements and extensions thereof. Tenant expressly recognizes
and agrees that the holder of any such mortgage or deed to secure debt or any of
its successors or assigns or any other holder of such instrument may sell the
Premises in the manner provided for by law in such instrument; and further that
such sale may be made subject to this Lease. In the event of the enforcement by
the grantee under any such mortgage or deed to secure debt, Tenant will, upon
request of any person or party succeeding to the interest of said grantee, as a
result of such enforcement, automatically become the Tenant of such successor in
interest without change in the terms or provisions of this Lease, subject to the
terms of the executed SNDA entered into by the parties. Tenant's agreement to
subordinate to any future mortgage or deed to secure debt shall be subject to
the execution and delivery of an SNDA by Landlord, Tenant and each holder of a
mortgage or deed to secure debt which may hereafter affect the Premises or any
part thereof in a form reasonably acceptable to Landlord, Tenant and such
lender, otherwise, this Lease shall be superior to any such future mortgage or
deed to secure debt.

18. Assignment and Subletting. Tenant shall not encumber, assign, or otherwise
transfer this Lease, any right or interest in this Lease, or any right or
interest in the Improvements without the prior written consent of Landlord which
will not be unreasonably withheld, conditioned or delayed, nor shall Tenant
sublet the Improvements or any part thereof or allow any other persons, other
than the Tenant's agents or employees, to occupy or use the Improvements or any
part thereof without the prior written consent of Landlord which will not be
unreasonably withheld, conditioned or delayed. A consent by the Landlord to one
assignment, subletting, occupation, or use by another person, shall not be
deemed to be a consent to any subsequent assignment, subletting, occupation or
use by another person. Any encumbrance, assignment, transfer or subletting
without the prior written consent of Landlord whether it be voluntarily or
involuntarily, by operation of law or otherwise, shall be void and, at the
option of Landlord, shall constitute an Event of Default under this Lease.
Sublessees or transferees of the Improvements for the balance of the term of
this Lease shall become directly liable to Landlord for all obligations of
Tenant hereunder, without relieving Tenant (or any guarantor of Tenant's
obligations hereunder) of any liability therefore, and Tenant shall remain
obligated for all liability to Landlord arising under this Lease during the
entire remaining term of this Lease

19. Sale by Landlord. Landlord's right to sell, convey, transfer, assign or
otherwise dispose of Landlord's interest in and to the Premises shall be
unrestricted, and, in the event of any such sale, conveyance, transfer or
assignment by Landlord, other than a sale on behalf of a Mortgagee pursuant to
rights embodied in or arising from any Mortgage, all obligations under this
Lease of the party selling, conveying, transferring, assigning or otherwise
disposing shall cease and terminate, and Tenant shall look only and solely to
the party to whom or which the Premises are sold, conveyed, transferred,
assigned or otherwise disposed of for performance of all of Landlord's duties
and obligations under this Lease.

20. Surrender. Upon the expiration of the term of, or earlier termination of,
this Lease or any extension thereof Tenant shall peaceably and quietly leave,
yield up and surrender to Landlord the Improvements, in a condition at least as
good as the condition the Improvements were in on the Commencement Date,
excepting only ordinary wear and tear and conditions created by a use permitted
in Paragraph 5 hereof.

21. Tenancy at Sufferance. If Tenant remains in possession of the Improvements
after expiration of the term of this Lease, without any express written
agreement by Landlord, Tenant shall be and become a tenant at sufferance, and
there shall be no renewal or extension of this Lease by operation of law. During
the period of any such holding over, all provisions of this Lease shall be and
remain in effect except that the monthly rental shall be 150% of the amount of
Base Rent payable for the last full calendar month of the Term including
renewals or extensions. The inclusion of the preceding sentence in this Lease
shall not be construed as Landlord's consent for the Tenant to holdover.

22. Right of Entry. Tenant shall permit Landlord and Landlord's beneficiaries,
agents and employees to enter the Premises at all reasonable times (following
24-hours advance notice except in cases of emergency) for the purposes of
inspecting the Premises, showing the Premises to prospective purchasers, tenants
and Mortgagees, making any repairs or replacements or performing any
maintenance, and performing any work on the Premises that Landlord may consider
necessary to prevent or cure deterioration, waste or unsafe conditions. Landlord
shall also have the right to place on the Premises signs suitable to Landlord
advertising the Premises or any part of the Premises for sale. Landlord shall
reasonably cooperate with Tenant and shall use reasonable efforts and take
reasonable precautions to avoid any unreasonable interference with Tenant's use,
occupancy or enjoyment of the Improvements as contemplated by this Lease,
including, without limitation, with respect to the timing and scheduling of any
activities hereunder. Nothing in this paragraph shall imply or impose any duty
or obligation upon Landlord to enter upon the Premises at any time for any
purpose, or to inspect the Premises at any time, or to perform, or pay the cost
of, any work which Tenant is required to perform under any provision of this
Lease, and Landlord has no such duty or obligation.

23. Landlord's Rights to Act for Tenant. If Tenant fails to pay any Base Rent or
to make any other payment or to take any other action when and as required under
this Lease, following applicable periods of notice and cure, Landlord may
without demand upon Tenant and without waiving or releasing Tenant from any
duty, obligation or liability under this Lease, pay any such Base Rent, make any
such other payment or take any such other action required of Tenant. The actions
which Landlord may take shall include, but are not limited to, the performance
of maintenance or repairs and the making of replacements to the Improvements,
the payment of insurance premiums which Tenant is required to pay under this
Lease and the payment of Taxes and Assessments which Tenant is required to pay
under this Lease. Landlord may pay all incidental costs and expenses incurred in
exercising its rights hereunder, including, without limitation, reasonable
attorneys' fees and expenses, penalties, reinstatement fees, late charges and
interest. All amounts paid by Landlord pursuant to this paragraph, and all costs
and expenses incurred by Landlord in exercising its rights under this paragraph,
shall bear interest at the rate of ten percent (10%) per annum from the date of
payment by Landlord and shall be payable by Tenant to Landlord upon demand.

24. Default.

(a) The following events shall constitute events of default (an "Event of
Default") by Tenant under this Lease: (i) if Tenant shall fail to pay when due
any Base Rent or other payment to be made by Tenant hereunder and such failure
shall continue for five (5) days after written notice of such failure of
payment; provided, however, such notice and such grace period shall be required
to be provided by Landlord and shall be accorded Tenant, if necessary, only two
(2) times during any calendar year of the Term, and an Event of Default shall be
deemed to have immediately occurred upon the third (3rd) failure by Tenant to
make a timely payment as aforesaid within any calendar year of the Term; (ii) if
Tenant shall violate or breach, or shall fail to fully and completely observe,
keep, satisfy, perform and comply with, any agreement, term, covenant,
condition, requirement, restriction or provision of this Lease (other than the
payment of Base Rent or any other payment to be made by Tenant), and shall not
cure such failure within thirty (30) days after Landlord gives Tenant written
notice thereof; provided, however, if the failure cannot be cured within thirty
(30) days, Tenant shall have commenced and shall diligently pursue the cure
thereof, not to exceed ninety (90) days; (iii) if Tenant shall become or be
declared or adjudicated bankrupt or insolvent or be unable to pay its debts as
they mature; (iv) if Tenant shall make a transfer in fraud of creditors or shall
make an assignment for the benefit of creditors, or if Tenant shall file a
petition or commence any proceedings under any section or chapter of the Federal
Bankruptcy Code, as amended, or under any similar Law or any statute of the
United States or any state or an order for relief is entered in any proceeding
under the Federal Bankruptcy Code initiated by or against the Tenant; (v) if
there shall be commenced against Tenant an involuntary bankruptcy, insolvency or
similar proceeding which is not dismissed within ninety (90) days after such
commencement; or (vi) if a receiver or trustee for all or any part of Tenant's
property shall be appointed without the consent of Tenant and shall not be
discharged within one hundred twenty (120) days after such appointment.

(b) Upon the occurrence of any Event of Default, Landlord may pursue any one or
more of the following remedies, separately or concurrently or in any
combination, without any notice (except as specifically provided below) or
demand whatsoever and without prejudice to any other remedy which it may have
for possession of the Improvements or for arrearages Base Rent or other amounts
payable by Tenant: (i) Landlord may terminate this Lease by giving Tenant
written notice of termination, in which event Tenant shall immediately quit and
vacate the Improvements and deliver and surrender possession of the Improvements
to Landlord, and this Lease shall be terminated at the time designated by
Landlord in its notice of termination to Tenant; (ii) with or without
terminating this Lease, Landlord may enter upon and take possession of the
Improvements and expel or remove Tenant and any other person who may be
occupying the Improvements; (iii) Landlord may re-lease the Improvements or any
part thereof, on such terms and conditions as Landlord may deem satisfactory,
and receive the rent for any such releasing, in which event Tenant shall pay to
Landlord on demand any deficiency that may arise by reason of such re-leasing;
or (iv) Landlord may do whatever Tenant is obligated to do under the terms of
this Lease, in which event Tenant shall reimburse Landlord on demand for any
expenses, including, without limitation, reasonable attorneys' fees, which
Landlord may incur in thus effecting satisfaction and performance of or
compliance with Tenant's duties and obligations under this Lease.

(c) Landlord's pursuit of any one or more of the remedies stated in subparagraph
(b) above shall not preclude pursuit of any other remedy or remedies provided in
this Lease or any other remedy or remedies provided for or allowed by law or in
equity, separately or concurrently or in any combination. Landlord's pursuit of
any one or more of the remedies provided in this Lease shall not constitute an
election of remedies excluding the election of another remedy or other remedies,
or a forfeiture or waiver of any Base Rent or other amounts payable under this
Lease by Tenant or of any damages or other sums accruing to Landlord by reason
of Tenant's failure to fully and completely keep, observe, perform, satisfy and
comply with all of the agreements, terms, covenants, conditions, requirements,
provisions and restrictions of this Lease. No action taken by or on behalf of
Landlord shall be construed to be an acceptance of a surrender of this Lease.
Landlord's forbearance in pursuing or exercising one or more of its remedies
shall not be deemed or construed to constitute a waiver of any Event of Default
or of any remedy. No waiver by Landlord of any right or remedy on one occasion
shall be construed as a waiver of that right or remedy on any subsequent
occasion or as a waiver of any other right or remedy then or thereafter
existing. No failure of Landlord to pursue or exercise any of Landlord's powers,
rights or remedies or to insist upon strict and exact compliance by Tenant with
any agreement, term, covenant, condition, requirement, provision or restriction
of this Lease, and no custom or practice at variance with the terms of this
Lease, shall constitute a waiver by Landlord of the right to demand strict and
exact compliance with terms and conditions of this Lease. No termination of this
Lease shall affect Landlord's right to collect Base Rent for the period prior to
termination.

25. Rights Cumulative. All rights, remedies, powers and privileges conferred
under this Lease on the parties shall be cumulative of an in addition to, but
not restrictive of or in lieu of, those conferred by law.

26. Attorneys' Fees. If any Base Rent or other amount owed by Tenant under this
Lease is collected by or through an attorney at law following any Event of
Default by Tenant under this Lease Tenant shall pay (in addition to the amount
owed) a reasonable amount as attorneys' fees. In the event either Landlord or
Tenant institutes legal proceedings against the other for breach of or
interpretation of any the terms, conditions, or covenants of this Lease, the
party against whom a judgment is rendered shall pay all reasonable costs and
expenses relative thereto, including the actual, reasonable attorneys' fees of
the prevailing party.

27. Time of Essence. Time is of the essence of this Lease. Anywhere a day
certain is stated for payment or for performance of any obligation, the day
certain so stated entered into and becomes a part of the consideration for this
Lease.

28. Notices. Any notice, demand, request, consent, approval or communication
under this Lease shall be deemed duly given or made if in writing and delivered
in person or deposited, postage prepaid, in the United States mail, certified or
registered mail with a return receipt requested, and addressed to the party
being notified at the following address:

To Landlord: Germania Property Investors XXX, L.P.
c/o Germania of America, Inc.
3405 Piedmont Road, N.E. Suite 550
Atlanta, Georgia 30305

To Tenant: SpectRx, Inc.
4955 Avalon Ridge Parkway
Norcross, GA 30071
Attention: Mark Samuels

Either party may designate a different address for receiving notices hereunder
by giving written notice to the other party in the manner specified in this
paragraph and at the address set out above.

29. Entire Agreement. This Lease contains the entire agreement of Landlord and
Tenant and no representations, warranties, inducements, promises or agreements,
oral or otherwise, between the parties not embodied in this Lease shall be of
any force or effect.

30. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under applicable present or future Laws effective during the
term of this Lease, the remainder of this Lease shall not be affected. In lieu
of each clause or provision of this Lease which is illegal, invalid or
unenforceable, there shall be added as a part of this Lease a clause or
provision as nearly identical as may be possible and as may be legal, valid and
enforceable.

31. Landlord's Liability. Landlord shall not have any liability to Tenant or any
of Tenant's officers, employees or agents for any damage or injury to person or
property, or both, directly or indirectly caused by or arising from, in whole or
in part, any act or failure to act of Landlord or any of Landlord's employees or
agents, unless such damage or injury is the result of the gross negligence or
willful misconduct of Landlord. Landlord shall have no personal liability with
respect to any of the provisions of this Lease. If Landlord is in default with
respect to its obligations under this Lease, Tenant shall look solely to the
interest of Landlord in and to the Premises for satisfaction of Tenant's
remedies, if any. It is expressly understood and agreed that Landlord's
liability under the terms of this Lease shall in no event exceed the amount of
its interest in and to the Premises.

32. No Merger. There shall be no merger of this Lease or the leasehold estate
created hereby with the fee simple estate in the Premises or any part thereof,
by reason of the fact that the same person or entity may acquire, own or hold,
directly or indirectly, this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate, and the fee simple estate in
the Premises or any interest in such fee simple estate; and this Lease shall not
be terminated except as expressly provided herein.

33. Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.

34. Governing Law. This Lease shall be governed by, construed under and
interpreted and enforced in accordance with the laws of the State of Georgia.

35. Headings. The use of headings, captions and numbers in this Lease is solely
for the convenience of identifying and indexing the various paragraphs and shall
in no event be considered otherwise in construing or interpreting any provision
in this Lease.

36. Heirs and Successors. This Lease shall be binding on, and shall inure to the
benefit of, the heirs, successors, administrators, successors and assigns of the
parties hereto, but nothing contained in this paragraph shall be construed as a
consent by Landlord to any assignment of this Lease or any interest therein by
Tenant except as provided in Paragraph 18 of this Lease.

37. Estoppel Certificate. Within fifteen (15) days after request therefore by
Landlord, Tenant agrees to execute and deliver to Landlord in recordable form an
estoppel certificate (stating to the actual knowledge of the officer of Tenant
executing the certificate) addressed to Landlord, any mortgagee or assignee of
Landlord's interest in, or purchaser of, the Premises, certifying this Lease as
unmodified and is in full force and effect (and if there have been
modifications, that the same is in full force and effect as modified in stating
said modifications); that there are no defenses or offsets against the
enforcement thereof or stating those claimed by Tenant; and stating the date to
which Base Rent and other charges have been paid. Such certificate shall also
include such other information as may be reasonably required by such mortgagee,
proposed mortgagee, assignee, purchaser or Landlord. Any such certificate may be
relied upon by Landlord, any mortgagee, proposed mortgagee, assignee, purchaser
or any other party to whom such certificate is addressed.

38. Hazardous Substances. Tenant hereby covenants and agrees that Tenant shall
not cause or permit any "Hazardous Substances" (as hereinafter defined) to be
generated, placed, held, stored, used, located or disposed of at the Premises or
any part thereof, except for Hazardous Substances as are commonly and legally
used or stored as a consequence of using the Premises for the uses specified in
Paragraph 5, but only so long as the quantities thereof do not pose a threat to
public health or to the environment or would necessitate a "response action", as
that term is defined in CERCLA (as hereinafter defined), and so long as Tenant
strictly complies or causes compliance with all applicable governmental rules
and regulations concerning the use or production of such Hazardous Substances.
For purposes of this Paragraph, "Hazardous Substances" shall mean and include
those elements or compounds which are contained in the list of Hazardous
Substances adopted by the United States Environmental Protection Agency (EPA) or
the list of toxic pollutants designated by Congress or the EPA which are defined
as hazardous, toxic, pollutant, infectious or radioactive by any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability (including, without limitation,
strict liability) or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereinafter in
effect (collectively "Environmental Laws"). Tenant hereby agrees to indemnify
Landlord and hold Landlord harmless from and against any and all losses,
liabilities, including strict liability, damages, injuries, expenses, including
reasonable attorneys' fees, costs of settlement or judgment and claims of any
and every kind whatsoever paid, incurred or suffered by, or asserted against,
Landlord by any person, entity or governmental agency for, with respect to, or
as a direct or indirect result of, the presence in, or the escape, leakage,
spillage, discharge, emission or release from, the Premises of any Hazardous
Substances (including, without limitation, any losses, liabilities, including
strict liability, damages, injuries, expenses, including reasonable attorneys'
fees, costs of any settlement or judgment or claims asserted or arising under
the Comprehensive Environmental Response, Compensation and Liability Act
["CERCLA"], any so-called federal, state or local "Superfund" or "Superlien"
laws or any other Environmental Law); provided, however, that the foregoing
indemnity is limited to matters arising solely from Tenant's violation of the
covenant contained in this Article. The obligations of Tenant under this Article
shall survive any expiration or termination of this Lease.

39. Broker. Landlord and Tenant each represent and warrant to the other that the
only brokers involved in the representation of either Landlord or Tenant are
Colliers Cauble & Co. which represents Landlord and none which represents Tenant
in connection with this Lease and which will be compensated by Landlord pursuant
to the terms of a separate agreement.



IN WITNESS WHEREOF, Landlord has executed this Lease under seal and Tenant has
caused this Lease to be executed by its duly authorized officer and its
corporate seal affixed hereto, all effective as of the day and year first
written above.

"LANDLORD"

:



GERMANIA PROPERTY INVESTORS XXX, L.P.

By: Germania of America, Inc.

By: #9; /s/ Germania of America
Title: Executive Vice President

Attest: /s/ Rigby W. Chandler
Title: Asset Manager

[CORPORATE SEAL]



"TENANT"

:



SPECTRX, INC.

By: #9; /s/ Mark A. Samuels
Title: Chief Executive Officer

Attest: #9; /s/ Thomas H. Muller, Jr.
Title: Executive Vice President &

Chief Financial Officer

[CORPORATE SEAL]

Exhibit A

Landlord shall provide or perform the following within thirty (30) days of the
Commencement Date, to the reasonably approval of Tenant. These items are at the
expense of the Landlord and are not part of Tenant Improvement Allowance.

1 Evidence that all mechanical and electrical systems are in good working order.

2 Insure the landscape sprinkler system in good working order around the
Building and the hillside.

3 All ceiling leaks fixed (whether caused by roof or A/C).

4 Ceiling tiles replaced where stained.

5 Provide a reasonably quiet transformer.

6 Annuals planted and pine straw added around the Building.

7 Mow weeds across from docks

8 Improve grass areas and provide weed control around the Building.

9 Repaint the accent strip on the outside of the Building and repaint those
portions of exterior walls near the ground where the paint is worn away.

10 Reinforce sidewalk in back of Building.

A statement of Estimated Operating Expenses for the period from the Commencement
Date to December 31, 2004 shall be provided prior to execution of the Lease.



EXHIBIT "B"



All that tract or parcel of land lying and being in Land Lot 270 of the 6th
District, Gwinnett County, Georgia, being all of Lot 4, Block "A", Unit One of
Avalon Ridge per plat recorded in Plat Book 55, Page 70, records of the Clerk of
Superior Court, Gwinnett County, Georgia and being more particularly described
as follows:

Begin at an iron pin set on the western right of way line of Avalon Ridge
Parkway (a right of way of varying widths), said iron pin set being located a
distance of 1318.75 feet southeasterly along said western right of way line from
the point formed by the intersection of said western right of way line of Avalon
Ridge Parkway and the southern right of way line of Old Peachtree Road; running
thence along said western right to way line of Avalon Ridge Parkway the
following courses and distances: along the arc of a 555.10 foot radius curve
turning to the left an arc distance of 35.14 feet to a point (said arc being
subtended by a chord bearing South 04o39'43" East, a chord distance of 35.14
feet); along the arc of a 419.57 foot radius curve turning to the left an arc
distance of 170.21 feet to a point (said arc being subtended by a chord bearing
South 18o05'52" East, a chord distance of 169.05 feet) and South 29o43'11" East
a distance of 273.94 feet to an iron pin set within the right of way of a 60
foot Colonial Pipeline Company easement; thence leaving said western right of
way line and running within said easement area South 82o29'12" West a distance
of 485.03 feet to an iron pin set; thence leaving said easement area North
29o42'59" West a distance of 540.36 feet to an iron pin set; thence along Lot 3,
Block "A", Unit One of Avalon Ridge North 87o09'07" East a distance of 558.24
feet to an iron pin set and THE POINT OF BEGINNING.

Said parcel contains 5,4290 acres and is shown on and described to that certain
survey for Germania of America, Inc., First American Title Insurance Company and
Wachovia Bank, N.A. prepared by Hannon, Meeks and Bagwell, Miles H. Hannon,
Georgia Registered Land Surveyor No. 1528, dated May 23, 1996, last revised July
29, 1997, which survey is hereby made a part of this description by this
reference.

TOGETHER WITH all rights benefiting or affecting the above-described property
pursuant to that certain Reciprocal Driveway Easement, dated July 12, 1996, by
and between A.G. No. 4, LLC, a Georgia limited liability company, and A.G. 96
A.B., LLC, a Georgia limited liability company, recorded in Deed Book 12973,
Page 91, in the records of the Clerk of Superior Court of Gwinnett County,
Georgia; as amended by Amendment to Reciprocal Driveway Easement dated September
15, 1997, filed and recorded September 18, 1997, and recorded in Deed Book
14754, page 197, aforesaid records.

